NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORIA VALLADARES-GOMEZ,                      No.    15-72683
JORGE MIRANDA-VALLADARES, and
ROSA ISABEL GONZALEZ-                           Agency Nos.       A202-000-428
VALLADARES,                                                       A206-807-864
                                                                  A202-000-427
                Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Gregoria Valladares-Gomez and her family, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, relief under the Convention

Against Torture (“CAT”), and requests for a continuance. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo claims of due process violations

in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we review for abuse of

discretion the denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d
1243, 1246 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      We deny petitioners’ motion to supplement the record (Docket Entry No.

24). See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s

review is limited to the administrative record).

      The IJ did not abuse its discretion or violate due process in denying

petitioners’ requests for a continuance. See 8 C.F.R. § 1003.29; Padilla-Martinez

v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a

petitioner must demonstrate both a violation of rights and prejudice.” (citations

omitted)).

      Apart from their arguments related to the denial of a continuance, petitioners

do not raise any challenge to the agency’s denial of asylum, withholding of

removal, and CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60


                                          2                                   15-72683
(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, we deny the petition for review as to these claims.

      Finally, we lack jurisdiction to consider petitioners’ challenges to the BIA’s

October 5, 2015, order denying their motion to reconsider and motion to reopen

based on ineffective assistance of counsel, because petitioners did not file a timely

petition for review as to that order. See Stone v. INS, 514 U.S. 386, 405 (1995)

(deadline for filing a petition for review from a final order of removal is

“mandatory and jurisdictional”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-72683